ON MOTION
RADER, Circuit Judge.

ORDER

The United States Secretary of Labor moves without opposition to remand the case to the Court of International Trade for the limited purpose of remanding to the Department of Labor to make a determination regarding certification for benefits under the Trade Act in accordance with Labor’s current policy.
Previously, Labor determined that the workers’ conversion of periodicals into electronic format was not the production of an article that would make the employees eligible for benefits under the Trade Act. Since the Court of International Trade ruled on the appellant’s case, Labor has revised its policy such that “workers who produce software not embodied in a tangible medium may still be certified for benefits.” Under this policy, Labor indicates that it may certify the petitioners pursuant to remand.
Upon consideration thereof,
IT IS ORDERED THAT:
(1) The motion to remand is granted.
(2) Each side shall bear its own costs.
(3) All remaining motions are moot.